PAULINE NEWMAN, Circuit Judge,
concurring in the judgment, dissenting in part.
This action arose upon a request by the United States Special Trade Representative, for investigation concerning whether certain imports of tin mill steel were being imported in such increased quantities as to be a substantial cause of serious injury, or the threat thereof, to the domestic industry. The request initiated a complex proceeding whereby the members of the International Trade Commission, after conducting an investigation, issued several reports and recommendations to the President of the United States. The President is required by statute to take “all action within his power which the President determines will facilitate efforts by the domestic industry to make a positive adjustment to import competition,” 19 U.S.C. § 2251(a), and assigns to the President the authority to take any or all of ten enumerated actions, as set forth in 19 U.S.C. § 2253(a)(3)(l). Such actions include the levying of increased customs *1365duties, 19 U.S.C. § 2252(f)(2)(A), which are then collected by the Commissioner of Customs.
The Corus group of companies was the subject of such an investigation and presidential levy. In appealing to the Court of International Trade, as the statute authorizes, Corus named as defendants the International Trade Commission, the President, the Commissioner of Customs, and several domestic steel companies. Corus states that the President exceeded his authority. My colleagues on this panel hold, sua sponte, that the President cannot be named as a defendant. That is incorrect, for the President has a direct role in the administration of this statute. His role is not one of executive privilege, but of statutory actor. In that role, the President is as subject to process as any other executive whose ruling is subject to challenge by judicial process. The President, routinely appearing through counsel, has not argued otherwise.
Neither the President nor the International Trade Commission nor the Court of International Trade nor any party suggested that the President was not a proper party to this action. No one requested his dismissal. The position gratuitously taken by this court is extraordinary, and incorrect. Thus I write to state my concern about this ruling of Presidential immunity for actions taken under the Tariff Act.
I agree with the court that the judgment of the Court of International Trade, affirming the Commission, should be affirmed. My concern is with this court’s conclusion that “the President should have been dismissed as a party,” upon which my colleagues sua sponte dismiss the President from the case.
Long-standing precedent distinguishes challenges to the President’s actions of policy and political discretion from challenges to ministerial actions of the President as provided by statute, starting with Marbury v. Madison, 5 U.S. (1 Cranch) 137, 2 L.Ed. 60 (1803), where the Court explained that whether an executive act is subject to judicial examination depends on the nature of the act being examined. The Court observed that just as the protection of the law was available against the King, so it is available against the President, depending on the act whose legality is questioned. The Court explained that when the President exercises the political power of the office, that is a matter of discretion in which he “is accountable to his country only in his political character and to his conscience.”
In contrast, when the President performs legislatively imposed acts, and when those acts impact the rights of individuals, he is an officer of the law, and responsible as is any other official:
The conclusion from this reasoning is, that where the heads of departments are the political or confidential agents of the executive, merely to execute the will of the President, or rather to act in cases in which the executive possesses a constitutional or legal discretion, nothing can be more perfectly clear than that their acts are only politically examinable. But where a specific duty is assigned by law, and individual rights depend upon the performance of that duty, it seems equally clear that the individual who considers himself injured, has a right to resort to the laws of his country for a remedy.
Marbury, 5 U.S. at 166. Although it has been debated in a variety of contexts whether the President is immune from all legal process, the principle is well established that “with all its defects, delays, and inconveniences, men have discovered no technique for long preserving free government except that the Executive be under the law,.... ” Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 655, 72 S.Ct. *1366863, 96 L.Ed. 1153 (1952) (Jackson, J., concurring).
The panel majority, in its insistence that the President cannot be sued, departs from precedent elaborated since United States v. Burr, 25 F. Cas. 30 (C.C.D.Va. 1807) (No. 14,692d). I need not repeat this jurisprudence, summarized, for example, in United States v. Nixon, 418 U.S. 683, 94 S.Ct. 3090, 41 L.Ed.2d 1039 (1974), for the case now before us is much simpler. This is not a political question, see Baker v. Carr, 369 U.S. 186, 217, 82 S.Ct. 691, 7 L.Ed.2d 663 (1962), and raises no issue of national security or executive confidentiality. It is a matter of statutory assignment. In this case the statute assigns a substantive duty to the President — a duty that the President performed in accordance with the assignment, and that was directed to this appellant’s property and trade. The President has not disputed his amenability as a party to judicial review; the panel majority’s spontaneous ruling that he is outside the court’s jurisdiction is contrary to precedent, contrary to constitutional principle, and contrary to statute.
In administering the Trade Act of 1974, 19 U.S.C. § 2101 et seq., the President is not simply a figurehead symbol of state. The President is required by statute to make a substantive decision of commercial consequence. The issue is not whether the President can be brought to account in judicial proceedings, but whether the President acted within his statutory authority, in conformity with the statutory assignment. See Florsheim Shoe Co. v. United States, 744 F.2d 787, 795 (Fed.Cir.1984) (“Both Supreme Court and Court of Customs and Patent Appeals precedent have established that the Executive’s decisions in the sphere of international trade are reviewable only to determine whether the President’s action falls within his delegated authority, whether the statutory language has been properly construed, and whether the President’s action conforms with the relevant procedural requirements.”); United States Cane Sugar Refiners’ Association v. Block, 69 C.C.P.A. 172, 683 F.2d 399, 402 (1982) (“The disposi-tive issue is whether the President acted within his delegated authority in issuing Proclamation 4941.”).
Thus when the statute granting presidential authority places limits on the exercise of that authority, courts may review whether the President has observed those limits. See Florsheim Shoe, 744 F.2d at 795 (review of “whether the statutory language has been properly construed”). This court reexamined these issues in Maple Leaf Fish Co. v. United States, 762 F.2d 86 (Fed.Cir.1985), and explained that the statute vests broad discretionary authority in the President, reiterated that “the President’s findings of fact and the motivations for his action are not subject to review,” quoting Florsheim, 744 F.2d at 795, but also confirmed that the court may review whether there was “a clear misconstruction of the governing statute, a significant procedural violation, or action outside delegated authority.” Maple Leaf, 762 F.2d at 89. The panel majority errs in ruling that only the implementing agency (through the Commissioner of Customs) can be subjected to judicial process if the President’s actions warrant judicial correction.
Other circuits are in accord. For example, the District of Columbia Circuit, in a case challenging a series of proclamations issued by President Clinton pursuant to the American Antiquities Preservation Act, 16 U.S.C. § 431, which authorizes the President to declare as national monuments “objects of historic or scientific interest that are situated upon the lands owned or controlled by the Government of the United States,” discussed the question of presidential authority. In Mountain States Legal Foundation v. Bush, 306 F.3d *13671132, 1136 (D.C.Cir.2002) the court explained:
Courts remain obligated to determine whether statutory restrictions have been violated. In reviewing challenges under the Antiquities Act, the Supreme Court has indicated generally that review is available to ensure that the Proclamations are consistent with constitutional principles and that the President has not exceeded his statutory authority.
The court found no jurisdictional infirmity in permitting the plaintiff to challenge the President’s actions and seek relief directly from the President. See also Sneaker Circus, Inc., v. Carter, 566 F.2d 396, 402 (2d Cir.1977) (explaining that the court is not reviewing the substance of the trade agreements, which are within presidential discretion, but reviews the statutorily mandated procedures by which these agreements were made).
Again, the D.C. Circuit held that it had jurisdiction when the National Treasury Employees Union sued President Nixon over a pay raise mandated by Congress. In National Treasury Employees Union v. Nixon, 492 F.2d 587, 616 (D.C.Cir.1974) the court “concludes that in this case the constitutional principles enunciated by Mr. Chief Justice Marshall in Marbury v. Madison as to the Secretary of State are equally applicable to the President and holds that jurisdiction in this case exists pursuant to 28 U.S.C. § 1361 to support the issuance of a writ of mandamus directing the President to effectuate the pay raise sought by plaintiff as of October, 1972.”
Cases before the Court of International Trade, naming the President as a defendant, have been decided by that court and reviewed by us with no jurisdictional impediment or immunity such as the panel majority now announces. In Humane Society of the United States v. Clinton, 44 F.Supp.2d 260 (Ct. Int’l Tr.1999) the plaintiffs sought a writ of mandamus directing President Clinton to impose sanctions on Italy for violation of the Driftnet Fishing Act, 16 U.S.C. § 1826. The Court of International Trade refused to issue the writ, not because it lacked jurisdiction of the President, but because the extent of the discretion granted to the President by the statute precluded mandamus relief. This court affirmed on the same ground, stating: “We conclude that the trial court was correct when it held that the question of whether consultations were ‘satisfactorily concluded,’ and thus whether the requirement for import sanctions was triggered, is a matter that lies within the broad discretion of the President.” Humane Society of the United States v. Clinton, 236 F.3d 1320, 1330 (Fed.Cir.2001).
Similarly in Arjay Assocs., Inc. v. Reagan, 707 F.Supp. 1346 (Ct. Int’l Tr.1989), the plaintiffs sued the President to challenge an import ban on products manufactured by Toshiba Machine Co., as directed by § 2443 of the Omnibus Trade and Competitiveness Act of 1988. The Court of International Trade dismissed the suit, not because it lacked jurisdiction of the President, but because the plaintiffs did not have standing to bring it. We affirmed on that basis, Arjay Assocs., Inc. v. Bush, 891 F.2d 894 (Fed.Cir.1989), stating that “appellants have not even a colorable right .to the continued importation of the excluded TMC products, and thus no standing to challenge either the exclusion set forth in section 2443 or the constitutionality thereof.” Id. at 898.
None of these cases held that the “President should have been dismissed as a party,” as the panel majority now holds. Maj. op. at 1360. The panel majority cites Franklin v. Massachusetts, 505 U.S. 788, 112 S.Ct. 2767, 120 L.Ed.2d 636 (1992) and Dalton v. Specter, 511 U.S. 462, 114 S.Ct. 1719, 128 L.Ed.2d 497 (1994) for the prop*1368osition that “actions of the President cannot be reviewed under the Administrative Procedure Act because the President is not an ‘agency’ under that Act.” Maj. op. at 1360. However, as the majority recognizes, the case before us is not under the APA, which authorizes judicial review of “final agency action for which there is no other adequate remedy in a court,” 5 U.S.C. § 704, but under 28 U.S.C. § 1581 (i), which authorizes suits against the “United States, its agencies, or its officers.” There is no support for the panel majority’s position that 28 U.S.C. § 1581 (i) does not permit proceeding against the President in this statutory role.
A similar argument was raised and resolved in the Humane Society cases. See Humane Society v. Clinton, 44 F.Supp.2d at 267 (“Despite case law holding the President is not an agency within the meaning of the APA, he continues to be an officer of the United States, and thus is subject to being sued in this Court under section 1581(f).”) (citing Clinton v. Jones, 520 U.S. 681, 699 n. 29, 117 S.Ct. 1636, 137 L.Ed.2d 945 (1997)). The Federal Circuit in Humane Society v. Clinton stated:
We note in passing that the Government, having assumed that § 1581 does not constitute a waiver of sovereign immunity, looks instead in its brief to this court to § 702 of the APA for the requisite waiver. That leads the Government into extensive consideration of standing under the APA. We need not go there; neither party raises the standing issue independently of the APA issue, and since we do not rely on the APA for its waiver of sovereign immunity, questions of standing under the APA are not before us.
236 F.3d at 1328.
The issues of this suit are not matters of executive privilege or sensitivity; they are matters of statutory authority and obligation that are assigned to the President. By statute the President selects the remedy to “facilitate efforts by the domestic industry to make a positive adjustment to import competition,” 19 U.S.C. § 2253(a)(1)(A), and persons aggrieved by the President’s ruling have the right to judicial relief. Upon exercising this statutory authority, no precedent negates the President’s right to defend his decision if it is challenged in court. The President routinely so recognized, for he appeared through counsel, filed a brief, and presented argument.
The enforcement of the President’s action is by the Customs officials who levy the tariff. Again, there is no hint under § 1581(i) that only the President’s minions can be sued. The President does not seek to be immune from judicial review; it is surely irregular for this court to place him there. Where the President is simply performing an official duty, the law has been clear since Marbury v. Madison, 5 U.S. at 163 (“The very essence of civil liberty certainly consists in the right of every individual to claim the protection of the laws, whenever he receives an injury.”)
The petitioner here has invoked the ordinary mechanism for judicial review and judicial correction of legal error, asserting that error was made by the President in the course of exercising his statutory assignment under 19 U.S.C. § 2253. Upon a non-frivolous allegation that the President’s action constituted a “clear misconstruction of the governing statute, a significant procedural violation, or action outside delegated authority,” Maple Leaf, 762 F.2d at 89, no precedent requires that the President is beyond the court’s jurisdiction. To the contrary, when an action is delegated to the President by statute, the court may review whether the President acted within his delegated authority, even in the international sphere. See American Association of Exporters and Importers v. *1369United States, 751 F.2d 1239, 1247 (Fed.Cir.1985):
[Section 204 of the Agriculture Act of 1956] is a broad grant of authority to the President in the international field in which congressional delegations are normally given a broad construction. Of course, the President’s regulations must pertain to the general subject of the agreements, or else the President (absent another statutory authorization) has invaded a field granted by the Constitution to Congress.
A charge that the President exceeded his statutory authority is raised in this case. The appellants allege that there was no presidential authority to act because there was not a majority decision of the Commission. Appellants’ requested relief includes the prayer to “hold unlawful the President’s determination to consider the ITC’s vote on tin mill products as an affirmative determination by the ITC and his order imposing a 30 percent additional tariff on imports of tin mill products.... ” The Trade Act of 1974 assigned a direct role to the President in implementing the Act, and the structure of judicial review embraces controversies arising from that implementation. The President is not excluded from this judicial purview, and indeed the President did not request exclusion. I respectfully dissent from the court’s distortion of the structure of our government, in creating this new presidential immunity.